Case 6:19-cv-02402-ACC-GJK Document 36 Filed 05/29/20 Page 1 of 2 PageID 167




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA

                                    CASE NO.: 6:19-cv-02402-ACC-GJK

KENNETH TABAZCKA,

       Plaintiff,

v.

MIRAMED REVENUE GROUP, LLC
and LIFEWATCH SERVICES, INC.,

      Defendants.
_______________________________________/

              RESPONSE TO ORDER DIRECTING COMPLIANCE [D.E. 35]

       Plaintiff KENNETH TABAZCKA (“Plaintiff”), by and through undersigned counsel,

submits this Response to this Court’s Order Directing Compliance [D.E. 35], and states:

       Counsel for Plaintiff, Jibrael S. Hindi, Esq., and Thomas J. Patti, Esq., respectfully,

apologize to this Court for not requesting additional time for the Parties to select a mediator on or

before the two-week deadline set by this Court’s Scheduling Order. See D.E. 31 (dated April 14,

2020, and directing Lead Counsel to, among other things, select a mediator within fourteen (14)

days of the date of the underlying Order).

       Pursuant to this Court’s Order Directing Compliance, Plaintiff’s counsel is directed to show

cause as to why Plaintiff’s counsel should not be sanctioned and file a Notice of Mediation

Conference, by June 01, 2020. See D.E. 35. Despite Plaintiff conveying the urgency of scheduling

mediation to Defendant via four e-mails and multiple phone calls, Defendant has yet to respond to

Plaintiff’s good faith attempts at scheduling mediation.

       Due to the unforeseen challenges raised by working remotely as a result of the current

Pandemic (Covid-19), Plaintiff, respectfully, asks that this Court not impose sanctions, as
                                                                                                                PAGE | 1 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
Case 6:19-cv-02402-ACC-GJK Document 36 Filed 05/29/20 Page 2 of 2 PageID 168




Plaintiff’s failure to comply with this Court’s Order [D.E. 35] was purely an inadvertent error

caused by Plaintiff’s difficulty in effectively coordinating with clients and co-counsel. Further, in

light of the continuing uncertainty surrounding Defendant’s position on Plaintiff’s proposed

mediator and proposed times of mediation, Plaintiff may be forced to seek an extension on June

01, 2020, or file a Motion to Compel Defendant to comply with this Court’s order should

Defendant remain unresponsive to Plaintiff’s attempts at scheduling mediation.




       Dated: May 29, 2020

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                    .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              110 SE 6th Street, Suite 1744
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136
                                                              Fax:         855-529-9540
                                                              COUNSEL FOR PLAINTIFF

                                       CERTIFICATE OF SERVICE

       The undersigned certifies that on May 29, 2020, the forgoing was electronically via the

Court’s CM/ECF system on all counsel of record.



                                                               /s/ Jibrael S. Hindi                                    .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259




                                                                                                                PAGE | 2 of 2
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
